Citation Nr: 0426066	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has been precluded from engaging 
in substantially gainful employment due to his service-
connected disabilities of lumbar spine and residuals of 
bilateral frozen feet.  His service connected disabilities 
have been evaluated as follows: a 10 percent rating for 
residuals of bilateral frozen feet and 40 percent rating for 
lumbar spine disorder.

The record reflects that the veteran was rejected for 
vocational rehabilitation benefits in a June 2001 letter from 
VA to the veteran.  The basis for the decision was an 
interview with a VA examiner where the veteran stated that he 
has severe limitations because of his lower back and neck 
injuries that prevent him from working an eight-hour day.  
Additionally, the veteran had not worked in the previous nine 
years and continued to receive Social Security disability 
benefits.  According to the Social Security records, the 
veteran was awarded Social Security disability benefits due 
to his lumbar spine and cervical spine disorder.  The veteran 
is not service-connected for cervical spine disorder.

The RO determined that the combined rating for the veteran's 
service-connected disabilities was only 50 percent and that 
he failed to meet the schedular criteria for a total 
disability rating based on individual unemployability (TDIU) 
under 38 C.F.R. § 4.16(a).  However, rating boards are 
required to submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  An assessment for extra 
schedular referral requires consideration of the veteran's 
service-connected disability, employment history, educational 
and vocational attainment and all other factors having a 
bearing on the issue.  Currently, the Board does not have 
jurisdiction to authorize an extra-schedular rating in the 
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Board may determine that a particular case 
warrants referral to the Director of Compensation and Pension 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
and 38 C.F.R. § 4.16 (b).

Here, the RO determined that case did not present basis for 
referral.  However, the record contains evidence, 
specifically from the June 2002 VA examination report, that 
the veteran is not employable.  The examiner based the 
finding on evaluating the veteran's service-connected 
disabilities.  The examiner made no reference to the 
veteran's cervical spine disorder.  Thus, the Board finds 
that the veteran has satisfied the requirements for referral 
for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Accordingly, this case is REMANDED for the following action:

The RO should refer the veteran's claim 
for entitlement to TDIU to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration under 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 
4.16(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




